                      Case 1:19-cv-11096-DLC Document 126 Filed 11/23/20 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                     MARK D. ZUCKERMAN
Corporation Counsel                               100 CHURCH STREET                                          Senior Counsel
                                                  NEW YORK, NY 10007                         E-mail: mzuckerm@law.nyc.gov
                                                                                                      Phone: (212) 356-3519
                                                                                                        Fax: (212) 788-9776



                                                                       November 23, 2020


        VIA ECF
        The Honorable Ona T. Wang
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, N.Y. 10007


                          Re: Kathy Camacho, et. al. v. City of New York, et. al., 19 CV 11096 (DLC);
                          Arisbel Gusman v. City of New York, et. al., 19 CV 11691 (DLC)

        Your Honor:

                        I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, representing defendants in the above-referenced matters. I write jointly
        with plaintiffs’ counsel in both of the above referenced matters to respectfully request that a pre-
        settlement scheduling conference be held in Camacho at the same time as the next conference in
        Gusman, which is presently scheduled for December 1, 2020 at 4:30 p.m. Although requests for
        follow-up settlement conferences were made in both of the above “related” cases in accordance
        with Your Honor’s prior orders, a pre-settlement scheduling conference was set by the Court in
        Gusman only. The parties have since conferred, and agree that in the interest of judicial
        economy, that the next steps in the settlement process in these cases be coordinated. As such, the
        parties respectfully request that a pre-settlement scheduling conference be set by the Court in
        Camacho as well, and respectfully suggest that it be conducted at the same time as in Gusman.

                          Thank you for your consideration herein.

                                                                       Respectfully submitted,


                                                                       /s/ Mark D. Zuckerman
        Case 1:19-cv-11096-DLC Document 126 Filed 11/23/20 Page 2 of 2




                                               Mark D. Zuckerman
                                               Senior Counsel




cc:   All Counsel (via ECF)




                                      2
